Exhibit 10.1




AGREEMENT




CONCERNING THE EXCHANGE OF SECURITIES




BY AND AMONG




TECHS LOANSTAR, INC.




AND




QUTURE, INC. AND

THE SECURITY HOLDERS OF QUTURE, INC.

















--------------------------------------------------------------------------------

INDEX




 

 

Page

ARTICLE I – Exchange of Securities

1

1.1

Issuance of Securities

1

1.2

Exemption from Registration

1

1.3

TCLN Common Stock Outstanding

1

ARTICLE II – Representations and Warranties of QUTURE

1

2.1

Organization

1

2.2

Capital

1

2.3

Subsidiaries

1

2.4

Directors and Officers

2

2.5

Financial Statements

2

2.6

Absence of Changes

2

2.7

Absence of Undisclosed Liabilities

2

2.8

Tax Returns

2

2.9

Investigation of Financial Condition

2

2.10

Intellectual Property Rights

2

2.11

Compliance with Laws

2

2.12

Litigation

2

2.13

Authority

3

2.14

Ability to Carry Out Obligations

3

2.15

Full Disclosure

3

2.16

Assets

3

2.17

Material Contracts

3

2.18

Indemnification

3

2.19

Criminal or Civil Acts

3

2.20

Restricted Securities

3

ARTICLE III – Representations and Warranties of TCLN

3

3.1

Organization

3

3.2

Capital

3

3.3

Subsidiaries

4

3.4

Directors and Officers

4

3.5

Financial Statements

4

3.6

Absence of Changes

4

3.7

Absence of Undisclosed Liabilities

4

3.8

Tax Returns

4

3.9

Investigation of Financial Condition

4

3.10

Intellectual Property Rights

4

3.11

Compliance with Laws

4

3.12

Litigation

4

3.13

Authority

4

3.14

Ability to Carry Out Obligations

4

3.15

Full Disclosure

4

3.16

Assets

4

3.17

Material Contracts

5

3.18

Indemnification

5

3.19

Quotation Board Trading Status

5

ARTICLE IV – Covenants Prior to the Closing Date

5

4.1

Investigative Rights

5

4.2

Conduct of Business

5

4.3

Confidential Information

5

4.4

Notice of Non-Compliance

5

ARTICLE V – Conditions Precedent to TCLN ’s Performance

5

5.1

Conditions

5

5.2

Accuracy of Representations

5

5.3

Performance

5

5.4

Absence of Litigation

6

5.5

Officer’s Certificate

6





i




--------------------------------------------------------------------------------




ARTICLE VI – Conditions Precedent to QUTURE’s Performance

6

6.1

Conditions

6

6.2

Accuracy of Representations

6

6.3

Performance

6

6.4

Absence of Litigation

6

6.5

Officer’s Certificate

6

6.6

Payment of Liabilities

6

6.7

Directors and Officers of TCLN

6

6.8

Officers of Quture

6

6.9

Name Change of TCLN

9

ARTICLE VII – Closing

6

7.1

Closing

6

ARTICLE VIII – Covenants Subsequent to the Closing Date

7

8.1

Registration and Listing

7

ARTICLE IX – Miscellaneous

7

9.1

Captions and Headings

7

9.2

No Oral Change

7

9.3

Non-Waiver

7

9.4

Time of Essence

7

9.5

Entire Agreement

7

9.6

Choice of Law

7

9.7

Counterparts

7

9.8

Notices

7

9.9

Binding Effect

8

9.10

Mutual Cooperation

8

9.11

Announcements

8

9.12

Expenses

8

9.13

Survival of Representations and Warranties

8

9.14

Exhibits

8

9.15

Termination, Amendment and Waiver

8




EXHIBITS




Allocation of Securities

Exhibit 1.1

Subscription Agreement

Exhibit 1.2

Financial Statements of QUTURE

Exhibit 2.5

Material Contracts of QUTURE

Exhibit 2.17

Financial Statements of TCLN

Exhibit 3.5




SCHEDULE




Quture Intellectual Property

Schedule 2.10

TCLN Additional Shares of Capital Stock Exception

Schedule 3.2

TCLN Subsidiaries Exception

Schedule 3.3

TCLN Taxes, Assessments, and Penalties Exception

Schedule 3.8

TCLN Intellectual Property Exception

Schedule 3.10








ii




--------------------------------------------------------------------------------

AGREEMENT




THIS AGREEMENT (“Agreement”) is made this 25th day of July, 2011, by and between
Techs Loanstar, Inc., a Nevada corporation (“TCLN ”),  Quture, Inc., a Nevada
corporation (“QUTURE”), and the security holders of QUTURE (the “QUTURE Security
Holders”) who are listed on Exhibit 1.1 hereto and have executed Subscription
Agreements in the form attached in Exhibit 1.3, hereto.




WHEREAS, TCLN is a publicly-owned Nevada corporation with 900,000,000 shares of
authorized common stock, par value $0.001 per share, as of July 22, 2011 there
are 338,626,411 issued and outstanding shares of TCLN and is quoted on the Over
the Counter Quotation Board (the “OTCQB”) and on the Pinksheets under the symbol
“TCLN”;

WHEREAS, QAC desires to acquire all of the issued and outstanding common stock
of QUTURE from the QUTURE Security Holders in exchange for newly issued
unregistered shares of common stock of TCLN; and




WHEREAS, all of the QUTURE Security Holders, by execution of Exhibit 1.2 hereto,
agree to exchange all the common shares they hold in QUTURE for the number of
common shares of TCLN (the Exchange Shares) so that the Exhange Shares would
equal the 85% of the total shares outstanding of TCLN.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:




ARTICLE I




Exchange of Securities

 

1.1

Issuance of Securities. Subject to the terms and conditions of this Agreement,
TCLN agrees to issue the Exchange Shares as fully paid and non-assessable
unregistered shares of TCLN ’s $.001 par value common stock  for all the issued
and outstanding shares of the $.001 par value common stock of QUTURE
(the “QUTURE Shares”) held by the QUTURE Security Holders.  All Exchange Shares
will be issued directly to the QUTURE Security Holders on the date the
transaction contemplated by this Agreement closes (the “Closing Date”), pursuant
to the schedule set forth in Exhibit 1.1.  




1.2

Exemption from Registration. The parties hereto intend that all of the Exhange
Shares to be issued to the QUTURE Security Holders shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to Section 4(2) and/or Regulation D of the Act and rules and
regulations promulgated thereunder.  In furtherance thereof, each of the QUTURE
Security Holders will execute and deliver to TCLN on the Closing Date their
consent to this Agreement set forth in Exhibit 1.2 hereto.  




1.3

TCLN Common Stock Outstanding. TCLN has 338,626,411 shares currently outstanding
(the “TCLN Outstanding Shares”).   Following the closing of the Agreement the
Quture security holders will hold 85% of the total of the TCLN shares
outstanding.




ARTICLE II




Representations and Warranties of QUTURE




QUTURE hereby represents and warrants to TCLN that:




2.1

Organization. QUTURE is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, has all necessary corporate powers to
own its properties and to carry on its business as now owned and operated by it,
and is duly qualified to do business and is in good standing in each of the
states where its business requires qualification.




2.2

Capital. The authorized capital stock of QUTURE consists of 75,000,000
authorized shares of $.001par value common stock.  There are no authorized
shares of preferred stock.  All of the outstanding common stock of QUTURE is
duly and validly issued, fully paid and non-assessable.  There are no
outstanding subscriptions, options, rights, warrants, debentures, instruments,
convertible securities (except as provided in Section 1.3, above) or other
agreements or commitments obligating QUTURE to issue any additional shares of
its capital stock of any class, other than those itemized on Schedule 2.2.  




2.3

Subsidiaries. QUTURE does not have any subsidiaries or own any interest in any
other enterprise.





1




--------------------------------------------------------------------------------




2.4

Directors and Officers. The names and titles of the directors and officers of
QUTURE as of the date of this Agreement are as follows:  




Name

 

Position

G. Landon Feazell

 

Chief Executive Officer, President and Director

Geoffrey L. Feazell

 

Treasurer, Secretary and Director




2.5

Financial Statements. Exhibit 2.5 hereto consists of the unaudited financial
statements of QUTURE for the period ended June 30, 2011, and the audited
financial statements of Q3, LLC for the years ended December 31, 2010 and 2009
(together, the “QUTURE Financial Statements”). The QUTURE Financial Statements
have been prepared in accordance with generally accepted accounting principles
and practices consistently followed by QUTURE throughout the periods indicated,
and fairly present the financial position of QUTURE as of the dates of the
balance sheets included in the QUTURE Financial Statements and the results of
operations for the periods indicated.  The audit should be conducted by a member
firm of and in accordance with the standards of the Public Company Accounting
Oversight Board in the United States of America. There are no material omissions
or non-disclosures in the QUTURE Financial Statements.




2.6

Absence of Changes. Since June 30, 2011, there has not been any material change
in the financial condition or operations of QUTURE, except as contemplated by
this Agreement and the notes issued or to be issued per Section 1.3 herein.  As
used throughout this Agreement, “material” means:  Any change or effect (or
development that, insofar as can be reasonably foreseen, is likely to result in
any change or effect) that causes substantial increase or diminution in the
business, properties, assets, condition (financial or otherwise) or results of
operations of a party.  Taken as a whole, material change shall not include
changes in national or international economic conditions or industry conditions
generally; changes or possible changes in statutes and regulations applicable to
a party; or the loss of employees, customers or suppliers by a party as a direct
or indirect consequence of any announcement relating to this transaction.




2.7

Absence of Undisclosed Liabilities. As of June 30, 2011, QUTURE did not have any
material debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the QUTURE Financial Statements.




2.8

Tax Returns. Except for the items on Schedule 2.8, QUTURE has filed all federal,
state and local tax returns required by law and has paid all taxes, assessments
and penalties due and payable. The provisions for taxes, if any, reflected in
Exhibit 2.5 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by QUTURE.




2.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, TCLN, its legal
counsel and accountants shall have the opportunity to meet with QUTURE’s
accountants and attorneys to discuss the financial condition of QUTURE during
reasonable business hours and in a manner that does not interfere with the
normal operation of QUTURE’s business.  QUTURE shall make available to TCLN all
books and records of QUTURE, provided, however, that QUTURE will be under no
obligation to provide any information subject to confidentiality provisions or
waive any privilege associated with any such information.




2.10

Intellectual Property Rights. QUTURE owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business as listed on Schedule 2.10.

 

2.11

Compliance with Laws. To the best of QUTURE’s knowledge, QUTURE has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.




2.12

Litigation. QUTURE is not a defendant in any suit, action, arbitration or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of QUTURE, threatened against or affecting
QUTURE or its business, assets or financial condition, except as disclosed in
Exhibit 2.12.  QUTURE is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it.  QUTURE is not engaged in any
material litigation to recover monies due to it.





2




--------------------------------------------------------------------------------




2.13

Authority. The Board of Directors of QUTURE has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and
QUTURE has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of QUTURE
and is enforceable in accordance with its terms and conditions.  By execution of
Exhibit 1.2, all of the QUTURE Security Holders have agreed to and have approved
the terms of this Agreement.  




2.14

Ability to Carry Out Obligations. To the best of QUTURE’s knowledge, the
execution and delivery of this Agreement by QUTURE and the performance by QUTURE
of its obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw, or other agreement or
instrument to which QUTURE is a party, or by which it may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would permit any party to any agreement or instrument to terminate
it or to accelerate the maturity of any indebtedness or other obligation of
QUTURE, or (c) an event that would result in the creation or imposition of any
lien, charge or encumbrance on any asset of QUTURE.




2.15

Full Disclosure. None of the representations and warranties made by QUTURE
herein or in any exhibit, certificate or memorandum furnished or to be furnished
by QUTURE, or on its behalf, contains or will contain any untrue statement of
material fact or omit any material fact the omission of which would be
misleading.




2.16

Assets. QUTURE’s assets are fully included in Exhibit 2.5 and are not subject to
any claims or encumbrances except as indicated in Exhibit 2.5.




2.17

Material Contracts.  All of QUTURE’s material contracts, are attached as Exhibit
2.17.




 

2.18

Indemnification. QUTURE agrees to indemnify, defend and hold TCLN and TCLN ’s
officers and directors harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against TCLN which arise out of, or result from (i)
any breach by QUTURE in performing any of its covenants or agreements under this
Agreement or in any schedule, certificate, exhibit or other instrument furnished
or to be furnished by QUTURE under this Agreement, (ii) a failure of any
representation or warranty in this Article II or (iii) any untrue statement made
by QUTURE in this Agreement.




2.19

Criminal or Civil Acts. No executive officer, director or principal stockholder
of QUTURE has been convicted of a felony crime, filed for personal bankruptcy,
been the subject of a Commission or NASD (FINRA) judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.




2.20

Restricted Securities.  QUTURE and the QUTURE Security Holders, by execution of
this Agreement and of Exhibit 1.2, acknowledge that all of the TCLN Shares
issued by TCLN are restricted securities and none of such securities may be sold
or publicly traded except in accordance with applicable State and Federal
securities Laws.




ARTICLE III




Representations and Warranties of TCLN




TCLN represents and warrants to QUTURE that:




3.1

Organization. TCLN is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, has all necessary corporate powers to carry
on its business, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification.




3.2

Capital. The authorized capital stock of TCLN currently consists of 900,000,000
shares of $.001 par value common stock, of which 338,626,411 shares are
currently outstanding. TCLN has no shares of preferred stock authorized. All of
TCLN’s outstanding securities are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating TCLN to issue any additional shares of its capital stock
of any class except as included and described in Schedule 3.2.





3




--------------------------------------------------------------------------------




3.3

Subsidiaries. Other than those described in Schedule 3.3 TCLN does not have any
subsidiaries or own any interest in any other enterprise.




3.4

Directors and Officers. Henry Fong is the Chief Executive Officer and a
Director, and Barry Hollander is the Chief Financial Officer and a Director.
  The Parties agree that upon closing, G. Landon Feazell shall become Chief
Executive Officer and Chairman of the Board of Directors and Henry Fong shall
resign his positions.




3.5

Financial Statements. Exhibit 3.5 hereto consists of the audited financial
statements of TCLN for the years ended April 30, 2011 and 2010 (the “TCLN
Financial Statements”).  The TCLN Financial Statements have been prepared in
accordance with generally accepted accounting principles and practices
consistently followed by TCLN throughout the periods indicated, and fairly
present the financial position of TCLN as of the dates of the balance sheets
included in the TCLN Financial Statements and the results of operations for the
periods indicated.  There are no material omissions or non-disclosures in the
TCLN Financial Statements.

3.6

Absence of Changes. Since April 30, 2011, there has not been any material change
in the financial condition or operations of TCLN, except as contemplated by this
Agreement.




3.7

Absence of Undisclosed Liabilities. As of April 30, 2011, TCLN did not have any
material debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the TCLN Financial Statements.




3.8

Tax Returns. Within the times and in the manner prescribed by law, TCLN has
filed all federal, state and local tax returns required by law and has paid all
taxes, assessments and penalties due and payable, except as described in
Schedule 3.8.




3.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, QUTURE, its legal
counsel and accountants shall have the opportunity to meet with TCLN’s
accountants and attorneys to discuss the financial condition of TCLN.  TCLN
shall make available to QUTURE all books and records of TCLN.




3.10

Intellectual Property Rights. TCLN does not have any patents, trademarks,
service marks, trade names, copyrights or other intellectual property rights,
other than listed on Schedule 3.10.




3.11

Compliance with Laws. TCLN has complied with, and is not in violation of,
applicable federal, state or local statutes, laws or regulations including
federal and state securities laws.




3.12

Litigation. TCLN is not a defendant in any suit, action, arbitration, or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of TCLN, threatened against or affecting TCLN
or its business, assets or financial condition.  TCLN is not in default with
respect to any order, writ, injunction or decree of any federal, state, local or
foreign court, department, agency or instrumentality applicable to it.  TCLN is
not engaged in any material litigation to recover monies due to it.

  

3.13

Authority. A Director of TCLN has authorized the execution of this Agreement and
the transactions contemplated herein, and TCLN has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is the legal,
valid and binding obligation of TCLN, and is enforceable in accordance with its
terms and conditions.




3.14

Ability to Carry Out Obligations. The execution and delivery of this Agreement
by TCLN and the performance by TCLN of its obligations hereunder will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw or other agreement or
instrument to which TCLN is a party, or by which it may be bound, nor will any
consents or authorization of any party other than those hereto be required, (b)
an event that would permit any party to any agreement or instrument to terminate
it or to accelerate the maturity of any indebtedness or other obligation of TCLN
, or (c) an event that would result in the creation or imposition of any lien,
charge or encumbrance on any asset of TCLN .




3.15

Full Disclosure. None of the representations and warranties made by TCLN herein,
or in any exhibit, certificate or memorandum furnished or to be furnished by
TCLN or on its behalf, contains or will contain any untrue statement of material
fact or omit any material fact the omission of which would be misleading.




3.16

Assets.  TCLN has no assets or liabilities, other than those on the Financial
Statements





4




--------------------------------------------------------------------------------




3.17

Material Contracts.  TCLN has no material contracts.  




3.18

Indemnification. TCLN agrees to indemnify, defend and hold QUTURE harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against QUTURE, which arise out of, or result from (i) any breach by TCLN in
performing any of its covenants or agreements in this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by TCLN under this Agreement,  (ii) a failure of any representation or warranty
in this Article III, or (iii) any untrue statement made by TCLN in this
Agreement.




3.19

Quotation Board Trading Status. TCLN shall be in compliance with all
requirements for, and its common stock shall continue to be quoted on, the
Electronic Quotation Board on the Closing Date, such that the common stock of
TCLN may continue to be so quoted without interruption following the Closing
Date.




ARTICLE IV




Covenants Prior to the Closing Date




4.1

Investigative Rights. Prior to the Closing Date, each party shall provide to the
other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records for the purpose of examining the same.  Each
party shall furnish the other party with all information concerning each party’s
affairs as the other party may reasonably request.  If during the investigative
period one party learns that a representation of the other party was not
accurate, no such claim may be asserted by the party so learning that a
representation of the other party was not accurate.




4.2

Conduct of Business. Prior to the Closing Date, each party shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other party, except in the normal
course of business.  Neither party shall amend its Articles of Incorporation or
Bylaws (except as may be described in this Agreement), declare dividends, redeem
or sell stock or other securities.  Neither party shall enter into negotiations
with any third party or complete any transaction with a third party involving
the sale of any of its assets or the exchange of any of its common stock.




4.3

Confidential Information.  Each party will treat all non-public, confidential
and trade secret information received from the other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement.  Moreover, all such information shall be
returned to the other party in the event this Agreement is terminated.




4.4

Notice of Non-Compliance.  Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.




ARTICLE V




Conditions Precedent to TCLN’s Performance




5.1

Conditions. TCLN’s obligations hereunder shall be subject to the satisfaction at
or before the Closing Date of all the conditions set forth in this Article V.
 TCLN may waive any or all of these conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by TCLN of any other condition of or any of TCLN’s other rights or
remedies, at law or in equity, if QUTURE shall be in default of any of its
representations, warranties or covenants under this Agreement.




5.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by QUTURE in this Agreement or in any written
statement that shall be delivered to TCLN by QUTURE under this Agreement shall
be true and accurate on and as of the Closing Date as though made at that time.




5.3

Performance. QUTURE shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.





5




--------------------------------------------------------------------------------




5.4

Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against QUTURE on or before the Closing Date.




5.5

Officer’s Certificate. QUTURE shall have delivered to TCLN a certificate dated
the Closing Date signed by the Chief Executive Officer of QUTURE certifying that
each of the conditions specified in this Article has been fulfilled and that all
of the representations set forth in Article II are true and correct as of the
Closing Date.




ARTICLE VI




Conditions Precedent to QUTURE’s Performance




6.1

Conditions. QUTURE’s obligations hereunder shall be subject to the satisfaction
at or before the Closing Date of all the conditions set forth in this Article
VI. QUTURE may waive any or all of these conditions in whole or in part without
prior notice; provided, however, that no such waiver of a condition shall
constitute a waiver by QUTURE of any other condition of or any of QUTURE’s
rights or remedies, at law or in equity, if TCLN shall be in default of any of
its representations, warranties or covenants under this Agreement.




6.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by TCLN in this Agreement or in any written
statement that shall be delivered to QUTURE by TCLN under this Agreement shall
be true and accurate on and as of the Closing Date as though made at that time.




6.3

Performance. TCLN shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




6.4

Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against TCLN on or before the Closing Date.




6.5

Officer’s Certificate. TCLN shall have delivered to QUTURE a certificate dated
the Closing Date signed by the Chief Executive Officer of TCLN certifying that
each of the conditions specified in this Article has been fulfilled and that all
of the representations set forth in Article III are true and correct as of the
Closing Date.




6.6

Payment of Liabilities. On or before the Closing Date, TCLN shall have paid all
outstanding obligations and liabilities of TCLN through the Closing Date,
including obligations created subsequent to the execution of this Agreement,
except the liabilities as the Parties may agree that would survive the Closing
as disclosed on Exhibit 6.6.




6.7

Officers of TCLN. On the Closing Date, The Board of Directors of TCLN shall
elect the Officers of TCLN to be as follows:




Name

 

Position

G. Landon Feazell

 

Chief Executive Officer and President

Geoffrey L. Feazell

 

Treasurer and Secretary




6.8

Officers of Quture. On the Closing Date, the Board of Directors of TCLN shall
elect the officers of QUTURE as set forth in Section 2.4.

6.9

Name Change of TCLN.  On the Closing Date, the Board of Directors of TCLN shall
take appropriate steps to change the name of TCLN to Quture International, Inc.,
and to file for such change of name in the State of Nevada.




ARTICLE VII




Closing




7.1

Closing. The closing of this Agreement shall be held at the offices of TCLN at
any mutually agreeable time and date prior to July 31, 2011, unless extended by
mutual agreement.  At the closing:





6




--------------------------------------------------------------------------------




(a)

QUTURE shall deliver to TCLN (i) copies of Exhibit 1.2 executed by all of the
QUTURE Security Holders, (ii) a schedule (Exhibit 1.1) representing all of the
outstanding QUTURE Shares duly endorsed to TCLN , (iii) the officer’s
certificate described in Section 5.5, and (iv) signed minutes of its directors
approving this Agreement; and




(b)

TCLN shall deliver to the QUTURE Security Holders (i) certificates representing
the TCLN Shares of TCLN’s common stock pursuant to the computations set forth in
Exhibit 1.1 hereto, (ii) the officer’s certificate described in Section 6.5,
(iii) signed minutes of its board of directors approving this Agreement, and
(iv) resignations if required of its officers pursuant to Sections 6.7 and 6.8.




ARTICLE VIII




Covenants Subsequent to the Closing Date




Registration and Listing. Following the Closing Date, TCLN shall use its best
efforts to continue TCLN’s common stock quotation on the Electronic Quotation
Board.




ARTICLE IX




Miscellaneous




9.1

Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.




9.2

No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.




9.3

Non-Waiver. The failure of any party to insist in any one or more cases upon the
performance of any of the provisions, covenants or conditions of this Agreement
or to exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants or conditions.
 No waiver by any party of one breach by another party shall be construed as a
waiver with respect to any other subsequent breach.




9.4

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




9.5

Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings.




9.6

Choice of Law. This Agreement and its application shall be governed by the laws
of the state of Nevada.




9.7

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




9.8

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:




TCLN:                               

Techs Loanstar, Inc.

319 Clematis Street, Suite 703

West Palm Beach, FL.  33401

Attn:  Henry Fong, Chief Executive Officer




QUTURE:

Quture, Inc.

6296 South Ridgewood Ave.

Port Orange, FL.  32127

Attn:  G. Landon Feazell, Chief Executive Officer





7




--------------------------------------------------------------------------------




9.9

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




9.10

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

9.11

Announcements.  The parties will consult and cooperate with each other as to the
timing and content of any public announcements regarding this Agreement.




9.12

Expenses. Each party will bear their own expenses, including any broker’s or
finder’s fees and the expenses of their representatives, if any, and legal fees
incurred at any time in connection with this Agreement.




9.13

Survival of Representations and Warranties. The representations, warranties,
covenants and agreements of the parties set forth in this Agreement or in any
instrument, certificate, opinion or other writing providing for in it, shall
survive the Closing Date.




9.14

Exhibits. As of the execution hereof, the parties have provided each other with
the exhibits described herein.  Any material changes to the exhibits shall be
immediately disclosed to the other party.




9.15

Termination, Amendment and Waiver.  




(a)

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:




(1)

By mutual written consent of QUTURE and TCLN;




(2)

By either QUTURE or TCLN;




(i)

If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or




(ii)

If the transaction shall not have been consummated on or before July 31, 2011.




(3)

By QUTURE, if TCLN breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and  




(4)

By TCLN, if QUTURE breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.




(b)  

Effect of Termination.  In the event of termination of this Agreement by either
TCLN or QUTURE, as provided herein, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of QUTURE or
TCLN.




(c)  

Extension; Waiver.  At any time prior to the Closing Date, the parties may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.




(d)

Procedure for Termination, Amendment, Extension or Waiver.  A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of QUTURE or TCLN, action by its
respective Board of Directors.





8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.




TCLN TECHS LOANSTAR, INC.

QUTURE, INC.     







By: /s/ Henry Fong                         

By: /s/ G. Landon Feazell         

Henry Fong

G. Landon Feazell

Chief Executive Officer

Chief Executive Officer




















9




--------------------------------------------------------------------------------













EXHIBIT 1.1




SCHEDULE OF QUTURE SECURITY HOLDERS

AND

ALLOCATION OF TCLN SHARES




Name of QUTURE

Security Holder      

  SS or

    Tax ID#

Number of

QUTURE Shares

Exchanged

Number of

TCLN Shares

to be Issued

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

__________

 

 

 

 

 

Totals

 

 

 

 

 











1




--------------------------------------------------------------------------------

EXHIBIT 1.2




QUTURE’S SHAREHOLDER CONSENT







The undersigned, being the holders of a majority of the issued and outstanding
shares of common stock of Quture, Inc., a Nevada corporation (the “Company”),
pursuant to the Nevada Revised Statutes, do hereby approve and adopt the
following resolutions as though adopted at a special meeting of the Company’s
stockholders duly called and held:




WHEREAS, the board of directors of the Company approved the Agreement Concerning
the Exchange of Securities By and Among Techs Loanstar, Inc. (“Techs”) and the
Company (“Exchange Agreement”) as set forth on Exhibit A hereto whereby
securities of the Company would be exchanged for shares of Techs (the
“Exchange”).




RESOLVED, that the Exchange with Techs is hereby approved under the terms set
forth in the Exchange Agreement, subject to any changes, modifications,
amendments, and supplements as the executive officers of the Company, or any of
them, deem necessary or appropriate.




RESOLVED, that the Company’s officers, or any of them, are hereby authorized in
their discretion to take any and all actions as they deem necessary, advisable
or appropriate in order to effectuate the Exchange, including, without
limitation, executing and delivering such agreements, instruments and documents
contemplated by the Exchange Agreement, and performing the obligations of the
Company thereunder, including, without limitation, abandoning the Exchange at
any time the chief executive officer of the Company deems appropriate; and




RESOLVED, that this written consent may be signed in counterparts, all of which
taken together shall constitute one and the same instrument; and signatures to
this written consent may be delivered by facsimile and other electronic means.

The undersigned is signing this written consent on the date set forth below.




STOCKHOLDER:




IF AN INDIVIDUAL:

F AN ENTITY:




____________________________________

Entity Name: ____________________________




Print Name: __________________________

By: ____________________________________




Date: _______________________________

Print Name: _____________________________




Title: ___________________________________




Date: ___________________________________








2




--------------------------------------------------------------------------------




EXHIBIT 2.5




FINANCIAL STATEMENTS OF QUTURE





3




--------------------------------------------------------------------------------




EXHIBIT 3.5




FINANCIAL STATEMENTS OF TCLN




















4




--------------------------------------------------------------------------------




EXHIBIT 6.6

LIABILITIES SURVIVING THE CLOSING





5


